COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bray and Bumgardner
Argued at Salem, Virginia


ISLAND CREEK COAL COMPANY
                                                OPINION BY
v.   Record No. 0402-00-3               JUDGE JAMES W. BENTON, JR.
                                               JULY 18, 2000
LARRY MILLER


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          Michael F. Blair (Penn, Stuart & Eskridge, on
          brief), for appellant.

          Susan D. Oglebay for appellee.


     The commission awarded benefits to Larry Miller for coal

workers' pneumoconiosis.    Island Creek Coal Company contends the

evidence did not support the award.   For the reasons that

follow, we affirm the award.

                                 I.

     The parties stipulated that Miller received a communication

of a diagnosis of occupational disease on July 13, 1998 and that

he was last injuriously exposed to coal dust while working in

Island Creek's coal mine.   The record also contains a report

from Dr. Kishor Pathak in which he opined, after reviewing

Miller's x-rays, that Miller has "simple pneumoconiosis category

p/q, 1/2" and emphysema.

     The commission forwarded Miller's x-rays to the Medical

College of Virginia's Pulmonary Committee for its review and
report.   The committee consisted of three doctors, all of whom

are "B" readers.    See Penley v. Island Creek Coal Co., 8 Va.

App. 310, 318, 381 S.E.2d 231, 236 (1989) (noting that "[t]he

rating of 'B' apparently denotes a reader of greater proficiency

and expertise than 'A' readers"); see also Tiller v. Island

Creek Coal Co., 67 VWC 136, 137 (1988) (where the commission has

noted that "B" readers are "physicians who have received special

training in the interpretation of chest x-rays and the

application of the I.L.O. and U.I.C.C. Cincinnati standards

which have been adopted by the Commission as a guide in

determining [pneumoconiosis]").   The committee reviewed the

x-rays and reported that it found parenchymal abnormalities

consistent with pneumoconiosis but no pleural abnormalities

consistent with pneumoconiosis.   Dr. Kevin R. Cooper, a member

of the committee, testified by deposition that Miller's x-ray

was typical of mild asbestosis.   Dr. Daniel A. Henry, another

member of the committee, also testified by deposition that

Miller's x-ray patterns were consistent with asbestosis.   Dr.

Henry further testified that the committee does not "know what

the exposures are of any of the people whose films that we

read."    Three doctors who reviewed Miller's x-ray at Island

Creek's request reported that it was negative for

pneumoconiosis.

     Affirming the deputy commissioner's award to Miller, the

commission found as follows:

                                - 2 -
             A preponderance of the evidence proved
          [Miller] has pneumoconiosis. Dr. Pathak
          believed [Miller] has coal workers'
          pneumoconiosis. The pulmonary committee,
          while opining the x-rays were not consistent
          with coal workers' pneumoconiosis, stated
          the x-rays were consistent with a number of
          diseases including asbestosis. Asbestosis
          is a type of pneumoconiosis.

             Since the medical evidence establishes
          [Miller] has a pneumoconiosis and the
          employer stipulated he was exposed to coal
          dust, [Code] § 65.2-504(C) mandates the
          finding that [Miller] is conclusively
          presumed to have coal worker's
          pneumoconiosis. As held in Fleming v.
          Lambert Coal Co., 74 OWC 183 (1995), where
          there is a question whether the claimant has
          coal workers' pneumoconiosis or another type
          of pneumoconiosis, Code § 65.2-504(C)
          provides that it shall be conclusively
          presumed a claimant has coal workers'
          pneumoconiosis if a claimant with
          pneumoconiosis is injuriously exposed to
          coal dust.

Island Creek appeals from this ruling.

                                II.

     Code § 65.2-504(C) provides as follows:

          In any case where there is a question of
          whether a claimant with pneumoconiosis is
          suffering from coal worker's pneumoconiosis
          or from some other type of pneumoconiosis
          such as silicosis, it shall be conclusively
          presumed that he is suffering from coal
          worker's pneumoconiosis if he has had
          injurious exposure to coal dust.

In addition, the Workers' Compensation Act states that

"[p]neumoconiosis . . . includ[es] but [is] not limited to

silicosis and asbestosis."   Code § 65.2-503(B)(17).




                               - 3 -
     Applying these statutes to the evidence in the record, the

commission ruled that Miller "is conclusively presumed to have

coal workers' pneumoconiosis because the majority of experts

believe he has some form of pneumoconiosis and the parties have

stipulated to his injurious exposure to coal dust."    We hold

that credible evidence supports the commission's findings and

that the commission's ruling is consistent with Code

§ 65.2-504(C).   Accordingly, we affirm the award.

                                              Affirmed.




                               - 4 -